DETAILED ACTION

The instant application having application No 16/957145 filed on 06/23/2020 is presented for examination by the examiner.

Examiner Notice
The claims 1, 3-4 has the conditional limitation “when the radio frequency transitioned by hopping is a radio frequency” and “when the radio frequency transitioned by the hopping”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Claim Objections
Claims 1and 4 are objected to because of the following informalities: "a radio frequency" is recited twice, once on line land 8 once on line 12. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
frequency hopping means, storage unit, offset compensation unit, correlation operation unit, a weighted averaging unit” is a non-structural substitute term for means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claims 1, 3-4, and 6 would be allowable if rewritten to overcome the rejection(s) under a 112 2nd rejection. The limitation “ calculate an estimated frequency offset value for the transition destination radio frequency; and a rotator that uses the estimated frequency offset value for the transition destination radio frequency to perform phase rotation on the received signal, wherein the rotator uses the frequency offset amounts stored in the storage unit to perform the phase rotation on the received signal when the radio frequency transitioned by hopping is a radio frequency from which the frequency offset amount is calculated by another of the receiving branches." recited on claims 1 and 4 cannot be found in combination with other limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Chen et al. (US 20210083751, Mar. 18, 2021) teaches Resource Configuration Method, Apparatus, and System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464